Title: To Benjamin Franklin from John Bondfield, 13 December 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 13 Decr 1779
I am honord by your favor of the 16th Ulto to Messrs Watts & Smith I shall be attentive to render this place to them agreable and particularly so thro’ your recommendation which I honor & revere.
We are greatly disapointed by the intellige. receivd from Georgia notwithstanding I do not apprehend the effects so dreadful as painted. The English are greatly weakend by their Loss of Stores Ships & Men upon that Expedition and will thereby be prevented from attempting any thing material this Winter against any of the Southern States. Letters from Boston of the 28. 8bre. give an account of the attack of Savannah and the departure of the French Fleet they add the English had evacuated Rhode Island and Genl Gates up his quarters at Newport.
In the Prison at this City are eight Americans taken on board English Ships they have applied for their enlargement at their request I waited on the Commissaire Ordonateur. The giving Liberty to these Men he said was depriving France in an Exchange of that Number of their Subjects, he had not receivd any instructions on that head and could not take on him to act without. Inclosed I transmit you a Letter from one of the Men his representation calls for redress should he be exchanged with the other English Prisoners his return to his Family & Country would be cruely prolonged.
I have the Honor to be respectfully Sir Your most Obedient Humble Servant
John Bondfield
Honble Benj Franklin Esq
 Addressed: His Excellency B. Franklin / Pleny from the United states / at / Paris
Notation: John Bonfield 13 Dec 79
